Citation Nr: 0706191	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  04-26 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to August 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board Remand of January 2006.  This 
matter was originally on appeal from an April 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.  

The veteran testified before the undersigned Veteran's Law 
Judge at a travel board hearing in October 2005; a transcript 
is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the claims file shows that in the remand of June 
2006, the Board requested that the Appeals Management Center 
(AMC) take steps to obtain private treatment records for the 
veteran in possession of "K.P. Oakland Medical Center."  In 
response, however, the AMC issued a letter to the veteran, 
dated in February 2006, requesting information pertaining to 
records from "Dr. K.P., Oakland Medical Center."  The AMC 
noted in a supplemental statement of the case, dated in 
October 2006, that it had received no response from the 
veteran to this inquiry.  

The Court of Appeals for Veterans' Claims has held that a 
remand by the Board confers upon the veteran, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  When remand orders 
are not complied with, the Board must insure compliance.  Id.  
Here, the Board finds that because there is no response from 
the veteran to the February 2006 request, it is not clear 
whether the veteran knew he was being asked to provide 
information about treatment received at K.P. Oakland Medical 
Center, and not by "Dr. K.P."  In light of the uncertainty 
as to whether the veteran had actual knowledge of what 
records VA was trying to obtain, the Board finds that strict 
remand compliance is necessary.  

It is also unclear whether the veteran even received the 
February 2006 letter.  The record shows that three different 
addresses for the veteran have been associated with the 
claims file since the Board's January 2006 remand.  The 
record reflects possible confusion about which of the 
addresses was current when the AMC requested additional 
records from the veteran.  This became apparent when VA 
attempted to notify the veteran of scheduled VA examinations.  
The veteran failed to report to VA examinations in July 2006 
and August 2006 after notice was sent to two different 
addresses.  The veteran reported to a third scheduled VA 
examination, but apparently only after being notified of the 
examination by telephone.  In light of the confusion 
surrounding the veteran's current address, and the fact that 
the veteran never responded to the February 2006 request for 
medical records, the Board finds that it is possible that the 
veteran never received the request for medical records.  The 
case must be remanded so that VA can again attempt to obtain 
the records necessary to substantiate the veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Request that the veteran provide 
private treatment records from the K.P. 
Oakland Medical Center for any treatment 
received at that facility after November 
2002.  If the veteran does not possess 
these records, he should be asked to 
provide enough information about them so 
that the AMC can obtain them on his 
behalf.  The AMC should ensure that the 
request is sent to the veteran's last 
address of record.  The veteran should be 
reminded of the importance of responding 
to the notice.    

2.  After the AMC has determined that the 
notice has been sent to the correct 
address, the veteran's claim of entitlement 
to service connection for a low back 
disorder should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


